Title: To Thomas Jefferson from William M. Duncanson, 15 December 1807
From: Duncanson, William M.
To: Jefferson, Thomas


                        
                            Sir—
                            Washington City 15 Dec 1807
                        
                        On your coming to the Presidential chair, Genl. S. T. Mason, asked me if I would serve as Marshal of the
                            Territory of Columbia which I declined—He reasoned with me, convinig me I ought—I requested to consult with his Brother J.
                            T Mason, he agreed in opiion with his Brother & that I was perfectly adequate to the duties of the Office,
                            provided I kept a good Book-keeper & two trusty friends—I believe the day thereafter, the General told me he had
                            recommended me to you, that your answer was will Duncanson serve at the same time asking him for my first name, I told the
                            General the Deputies I should wish to act with me were Drs. Conningham & Dinsmore, Whom he much Approved of,
                            & they consented to serve—How or by what means it did not take place, I know not, but whatever were your motives
                            it has never caused the least Abatement in my Friendship to your person nor in my wishes for your happiness. &
                            know I am as much intitled to your confidence now as then, should you be pleased to nominate me Successor to Mr Brent who
                            I understand has resigned
                        I remain with Esteem & respect yours
                        
                            W M Duncanson
                            
                        
                    